Detailed Action

Withdrawn Rejections
The rejection of claims 1, 2 and 4-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention directed to claim 1 that recites the term 'substantially', is withdrawn in view of the amendments to claim 1 in the Claim Set filed 12/21/2020.
The rejection of claims 1, 2 and 4-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention directed to claim 1 that recites the phrase 'a thickness of from about 1 to about 100 pm' is withdrawn in view of the amendments to claim 1 in the Claim Set filed 12/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hossainy (USP 8753709) and Ragheb (USP 5873904) fail to make obvious a pharmaceutical product comprising a core, a coating that is deposited on the core, the coating having a pharmaceutical layer comprising a pharmaceutical agent with a morphology that is crystalline or semi-crystalline and a polymer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                   

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626